IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :         No. 2200 Disciplinary Docket No. 3
                Petitioner      :
                                :         No. 155 DB 2014
           v.                   :
                                :         Attorney Registration No. 56717
ALLAN G. GALLIMORE              :
                Respondent      :         (Allegheny County)


                                    ORDER


PER CURIAM:


      AND NOW, this 22nd day of October, 2015, upon consideration of the Report and

Recommendations of the Disciplinary Board, Respondent Allan G. Gallimore is

disbarred from the Bar of this Commonwealth, and he shall comply with all the

provisions of Pa.R.D.E. 217.

      Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E.

208(g).